Exhibit 10.13

 

LOGO [g538247g0215022958832.jpg]

RESTRICTED SHARE UNIT PLAN FOR EMPLOYEES

OF ENCANA CORPORATION

Established with effect from February 8, 2011, and reflective with

amendments made as of February 24, 2015, February 22, 2016 and February 14,
2018.



--------------------------------------------------------------------------------

Table of Contents

 

 

Section        Page     1.   PREAMBLE AND DEFINITIONS          1     2.  
CONSTRUCTION AND INTERPRETATION          9     3.   EFFECTIVE DATE AND
EMPLOYMENT RIGHTS          10     4.   RSU GRANTS          10     5.   ACCOUNTS,
DIVIDEND EQUIVALENTS AND REORGANIZATION          12     6.   OPTIONAL FUNDING OF
RSU AWARDS          12     7.   VESTING AND PAYMENT OF RSU AWARDS          13
    8.   CURRENCY          18     9.   SHAREHOLDER RIGHTS          18     10.  
ADMINISTRATION          18     11.   ASSIGNMENT          20



--------------------------------------------------------------------------------

RESTRICTED SHARE UNIT PLAN FOR EMPLOYEES

OF ENCANA CORPORATION

(Established with effect from February 8, 2011, and reflective with amendments
made as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

1.

PREAMBLE AND DEFINITIONS

 

  1.1

Title.

The Plan described in this document shall be called the “Restricted Share Unit
Plan for Employees of Encana Corporation”.

 

  1.2

Purpose of the Plan.

The purposes of the Plan are:

 

  (a)

to promote an alignment of interests between employees and shareholders of the
Corporation;

 

  (b)

to associate a portion of eligible employees’ compensation with the growth and
performance of the Corporation over the medium to long-term; and

 

  (c)

to attract and retain employees with the knowledge, experience and expertise
required by the Corporation.

 

  1.3

Definitions.

 

  1.3.1

“Affiliate” means any corporation, partnership or other entity in which the
Corporation, directly or indirectly, has a majority ownership interest.

 

  1.3.2

“Applicable Law” means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder, and Stock Exchange Rules.

 

  1.3.3

“Blackout Period” means a trading blackout period imposed by the Corporation
under the Corporation’s Securities Trading and Insider Reporting Policy (as
amended, supplemented or replaced from time to time).

 

  1.3.4

“Board” means the Board of Directors of the Corporation.

 

  1.3.5

“Business Day” means any day other than a Saturday or a Sunday, a statutory
holiday in Alberta or any day on which the principal chartered banks located in
Calgary are not open for business during normal banking hours.

 

  1.3.6

“CIC Cause” following a Change in Control for purposes of this Plan means,
unless otherwise provided in an Grant Agreement, (i) “cause” as defined in any
employment agreement, change in control agreement or



--------------------------------------------------------------------------------

Encana Corporation   Page 2

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

similar arrangement with the Corporation to which the Participant is a party as
of the Date Employment Ceases, or (ii) if there is no such arrangement or if it
does not define “cause” or CIC Cause: (A) conviction of, or plea of guilty or
nolo contendere (or its equivalent) by, the Participant for committing an
indictable offence in Canada or a felony under U.S. federal law or the law of
the state in which such action occurred, (B) willful and deliberate failure on
the part of the Participant in the performance of his or her employment duties
in any material respect that remains uncured thirty (30) days after receipt of
written notice from the Corporation specifying in reasonable detail the alleged
failure, (C) dishonesty in the course of fulfilling the Participant’s employment
duties that results in material harm to the Corporation, or (D) a material
violation of the Corporation Policies. For purposes of this Plan, any
determination by the Committee as to whether CIC Cause exists shall be subject
to de novo review.

 

  1.3.7

“Change in Control” shall be deemed to have occurred for purposes of this Plan
if:

 

  (a)

any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any persons acting jointly or in
concert with the foregoing (each, a “Person”), is or becomes the beneficial
owner directly or indirectly of 30% or more of either (A) the then-outstanding
shares of common stock of the Corporation (the “Outstanding Corporation Common
Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Corporation entitled to vote generally in the election of
directors (the “Outstanding Corporation Voting Securities”); provided, however,
that, for purposes of this Section 1.3.7(a), the following acquisitions of
shares or other voting securities of the Corporation shall not constitute a
Change in Control: (i) any acquisition directly from the Corporation, (ii) any
acquisition made by the Corporation, (iii) any acquisition by any employee plan
(or related trust) sponsored or maintained by the Corporation or any of its
subsidiaries, or (iv) any acquisition pursuant to a transaction that complies
with Sections 1.3.7(b)(1), 1.3.7(b)(2) and 1.3.7(b)(3);

 

  (b)

consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Corporation Common Stock and the Outstanding
Corporation Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent



--------------------------------------------------------------------------------

Encana Corporation   Page 3

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

governing body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or any employee
plan (or related trust) of the Corporation or of such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board (as defined below) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;

 

  (c)

individuals who, as of Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
Effective Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person or entity other than the Board; or

 

  (d)

approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

For the purposes of this Section 1.3.7:

 

  (a)

the term “acting jointly or in concert” shall be interpreted in accordance with
Section 159 of the Securities Act (Alberta), as amended; and

 

  (b)

the term “beneficial ownership” shall be interpreted in accordance with Sections
5 and 6 of the Securities Act (Alberta) and “beneficial owner” shall have a
corresponding meaning, except that for purposes of this Plan, options and
convertible securities granted by the Corporation to employees, officers or
directors shall not be included in determining the percentage of beneficial
ownership of any Person.



--------------------------------------------------------------------------------

Encana Corporation   Page 4

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

Notwithstanding the foregoing, with respect to RSUs granted prior to
February 14, 2018, any event or transaction that would have constituted a
“Change in Control” under the definition of such term in effect immediately
prior to the February 14, 2018 amendment of the Plan shall also be deemed to
constitute a “Change in Control” for purposes of this Plan, regardless of
whether it would constitute a “Change in Control” within the meaning of the
definition set forth in this Section 1.3.7.

 

    1.3.8

“Change in Control Value” has the meaning set out in Section 7.5.1(b).

 

    1.3.9

“Code” means the United States Internal Revenue Code, as amended from time to
time.

 

  1.3.10

“Committee” means the Human Resources and Compensation Committee of the Board or
such other committee of the Board, as constituted from time to time, which may
be appointed by the Board to, among other things, interpret, administer and
implement the Plan, including any corresponding Grant Agreement. Any reference
in this Plan or corresponding Grant Agreement to action by the Committee means
action by or under the authority of: (i) the Committee; or (ii) if no such
Committee has been designated, or such authority has not been delegated by the
Board, the Board.

 

  1.3.11

“Corporation” means Encana Corporation and any successor corporation whether by
amalgamation, merger or otherwise.

 

  1.3.12

“Corporation Policies” means, at a particular time, the applicable policies,
plans and practices of the Corporation or an Affiliate, as applicable, which
employs the Participant, as published on the Corporation’s or an Affiliate’s, as
applicable, internal website or as otherwise communicated to employees of the
Corporation or an Affiliate, as applicable from time to time.

 

  1.3.13

“Date Employment Ceases” means:

 

  (i)

in the case of voluntary Termination of Employment initiated by the Participant,
the last date the Participant is, for the purposes of receiving his regular
salary, on the payroll of the Corporation or an Affiliate;

 

  (ii)

in the case of involuntary Termination of Employment by the Corporation or an
Affiliate for cause (as determined by the Corporation or the Affiliate, as
applicable), the date written notification of dismissal from employment is
delivered to the Participant;

 

  (iii)

in the case of involuntary Termination of Employment by the Corporation or an
Affiliate other than for cause (as determined by the Corporation or the
Affiliate, as applicable), the date identified in the written notification of
Termination of Employment delivered to the Participant as the “Termination Date”
or “Departure Date”



--------------------------------------------------------------------------------

Encana Corporation   Page 5

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

and, where both dates are so referred to, the earlier thereof, and, where such
date is not identified in the written notification, the date written
notification of dismissal from employment is delivered to the Participant;

 

  (iv)

in the case where the Participant is employed by an Affiliate and for any reason
including, without limitation, by reason of the sale, disposition or other
divestiture thereof, in whole or in part, such employer ceases to be an
Affiliate of the Corporation, the effective date (in the case of a sale,
disposition or other divestiture, the closing date of such transaction or series
of transactions, as determined by the Corporation) upon which the Participant’s
employer ceases to be an Affiliate;

but, for greater certainty, shall not include the date the Participant ceases to
be an employee of the Corporation or an Affiliate upon the Participant’s death
or Retirement, or the date the Participant commences a Period of Absence or an
Unpaid Leave of Absence in accordance with the provisions hereof.

 

  1.3.14

“Date of Retirement” means the last day the Participant is, for the purposes of
receiving his regular salary, on the payroll of the Corporation or an Affiliate
immediately prior to the date the Participant commences Retirement.

 

  1.3.15

“Disability” means the Participant’s physical or mental incapacity that prevents
the Participant from substantially fulfilling his duties and responsibilities on
behalf of the Corporation or an Affiliate, and in respect of which the
Participant commences receiving disability benefits under the Corporation’s or
an Affiliate’s short-term or long-term disability plan, as applicable, in
respect of such incapacity.

 

  1.3.16

“Dividend Equivalent RSU” has the meaning set out in Section 5.2.

 

  1.3.17

“Family Leave” means, a period during which, pursuant to the Corporation
Policies or Applicable Law, the Participant is considered to be on family leave
and does not provide employment services to the Corporation or an Affiliate.

 

  1.3.18

“Good Reason” means (i) “Good Reason” as defined in any employment agreement,
change in control agreement or similar arrangement with the Corporation or an
Affiliate to which the Participant is a party as of the Date Employment Ceases,
or (ii) if there is no such arrangement or if it does not define Good Reason,
and the Participant holds the title of “Vice-President” or above as of
immediately prior to the Change in Control, the occurrence of any of the
following on or after the Change in Control, unless the Participant shall have
given express written consent thereto: (A) a material diminution in the scope of
the Participant’s duties or responsibilities from those in effect immediately
prior to the Change in Control, provided that any change in the Participant’s
duties or responsibilities resulting solely from the fact that the Corporation
is no longer



--------------------------------------------------------------------------------

Encana Corporation   Page 6

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

publicly traded, or no longer the ultimate parent company of its affiliated
group, due to the Change in Control shall not be deemed to be a material
diminution in the scope of the Participant’s duties or responsibilities; (B) a
reduction in the Participant’s annual base salary as in effect immediately prior
to the Change in Control; (C) a material reduction in the Participant’s
short-term or long-term incentive compensation opportunity (measured based on
grant date fair value of any equity-based awards) in effect immediately prior to
the Change in Control; (D) the failure by the Corporation or an Affiliate to pay
the Participant (1) any portion of the Participant’s then current compensation,
except pursuant to an across-the-board compensation deferral similarly affecting
other such Vice-Presidents and required by applicable law, or (2) any
installment of deferred compensation at the time such installment is due under
any deferred compensation program of the Corporation or an Affiliate; or (E) a
requirement that the Participant be based more than 50 miles from where the
Participant is based immediately prior to the Change in Control, except for:
(1) required travel on the Corporation’s or Affiliate’s business to an extent
substantially consistent with the Participant’s business travel obligations in
the ordinary course of business immediately prior to the Change in Control; or
(2) if the Participant has been relocated or repatriated by the Corporation or
an Affiliate prior to the Change in Control, such relocation as may be required
by applicable law or performed in accordance with an agreement (whether written
or unwritten) entered into between the Corporation (or an Affiliate) and the
Participant prior to the Change in Control; provided, that, a Participant may
only resign for Good Reason under this clause (ii) if the Participant has
provided written notice to the Corporation and, if the Participant is employed
by an Affiliate, such Affiliate, of the event or circumstance alleged to
constitute Good Reason within ninety (90) days following the initial existence
thereof, the Corporation or Affiliate, as applicable, has failed to cure such
event or circumstance within thirty (30) days after receipt of such notice, and
the Participant resigns within thirty (30) days after the expiration of such
cure period. If the Participant is not covered by clause (i) or (ii) above, then
Good Reason shall not be applicable to such Participant.

 

  1.3.19

“Grant Agreement” means an agreement between the Corporation and the Participant
under which a RSU is granted, as contemplated by Section 4.1, together with such
schedules, amendments, deletions or changes thereto as are permitted under the
Plan, subject to the terms and conditions of such Grant Agreement and the Plan.

 

  1.3.20

“Grant Date” means the effective date of a grant of RSUs to a Participant by the
Corporation or an Affiliate, as applicable, as stated in the Participant’s
applicable Grant Agreement. Where the Corporation determines to grant any RSUs
on a date which is within a Blackout Period or where, for any reason: (i) the
grant of RSUs falls on a day that is within a Blackout Period; or (ii) the
Market Value of the grant of RSUs would be calculated using a Trading Day that
is within a Blackout Period, then the Grant Date of any such RSUs shall
automatically occur and be effective



--------------------------------------------------------------------------------

Encana Corporation   Page 7

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

on the sixth Trading Day immediately following the end of such Blackout Period
to permit the Market Value of such RSUs to be determined based on Trading Days
which occur immediately following the end of any such Blackout Period.

 

  1.3.21

“Market Value” means, with respect to any particular date, the volume-weighted
average (rounded to two decimal places) of the trading price per Share on the
applicable Stock Exchange during the immediately preceding five (5) Trading Day
period prior to that particular date.

 

  1.3.22

“Military Leave” means a period during which, pursuant to the Corporation
Policies or Applicable Law, the Participant is considered to be on a military
leave, and does not provide employment services to the Corporation or an
Affiliate.

 

  1.3.23

“Paid Leave of Absence” means in respect of a Participant, a period of time
during which, pursuant to the Corporation Policies or Applicable Law, the
Participant is considered to be on an approved leave of absence and continues to
receive his salary from, but does not provide employment services to, the
Corporation or an Affiliate.

 

  1.3.24

“Participant” means such employee of the Corporation or an Affiliate as the
Committee may designate from time to time as eligible to participate in the
Plan.

 

  1.3.25

“Period of Absence” means, with respect to a Participant, a period of time
throughout which the Participant is on a Family Leave, Military Leave, Paid
Leave of Absence, an unpaid leave of absence of 31 days or less approved by the
Corporation or Affiliate, as applicable, or is experiencing a Disability, but
does not include a period of time throughout which the Participant is on an
Unpaid Leave of Absence.

 

  1.3.26

“Plan” means this Restricted Share Unit Plan for Employees of Encana
Corporation, including any schedules or appendices hereto, as amended from time
to time.

 

  1.3.27

“RSU” means a restricted share unit granted to a Participant under the Plan that
is represented by a bookkeeping entry on the books of the Corporation or an
Affiliate, the value of which on any particular date (other than for the
purposes of the Grant Date or the Vesting Date) shall be equal to the closing
price per Share on the applicable Stock Exchange on the immediately preceding
Trading Day.

 

  1.3.28

“RSU Account” has the meaning set out in Section 5.1.

 

  1.3.29

“Retirement” means the early or normal retirement of the Participant from
employment with the Corporation or an Affiliate, as applicable, in accordance
with the Corporation Policies.

 

  1.3.30

“Section 409A Amount” means any cash or Shares provided or to be provided
pursuant to the Plan or a Grant Agreement that: (a) are provided



--------------------------------------------------------------------------------

Encana Corporation   Page 8

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

or are to be provided to a U.S. Participant; and (b) constitute a deferral of
compensation subject to section 409A of the Code.

 

  1.3.31

“Share” means a common share in the capital of the Corporation and such other
share as may be substituted for it as a result of amendments to the articles of
the Corporation, arrangement, re-organization or otherwise, including any rights
that form a part of the common share or substituted share.

 

  1.3.32

“Specified Period” means (i) for a Participant who is an executive officer of
the Corporation as of immediately prior to the Change in Control, 24 months,
(ii) for a Participant who is not an executive officer of the Corporation and
holds the title of “Vice-President” or above as of immediately prior to the
Change in Control, 18 months, and (iii) for any Participant not covered by
clauses (i) and (ii), 12 months, in each case, inclusive of the date on which
the Change in Control occurs, or, in each case, such longer period specified in
the Grant Agreement or as provided for in any employment agreement, change in
control agreement or similar arrangement with the Corporation or an Affiliate to
which the Participant is a party as of the Date Employment Ceases.

 

  1.3.33

“Stock Exchange” means, in respect of a RSU, the Toronto Stock Exchange or the
New York Stock Exchange as specified in the Participant’s respective Grant
Agreement relating to such RSU or, if the Shares are not listed on the Toronto
Stock Exchange or the New York Stock Exchange, as applicable, such other stock
exchange on which the Shares are listed, or if the Shares are not listed on any
stock exchange, then on the over-the-counter market.

 

  1.3.34

“Stock Exchange Rules” means, in respect of a RSU, the applicable rules of the
particular Stock Exchange pertaining to such RSU, as specified in the
Participant’s Grant Agreement, upon which the Shares are listed.

 

  1.3.35

“Termination of Employment” means an event by which the Participant ceases to be
an employee of the Corporation or an Affiliate, as applicable, but, for greater
certainty, shall not include an event whereby the Participant ceases to be an
employee of the Corporation or an Affiliate, as applicable, upon the
Participant’s death or Retirement or where the Participant commences a Period of
Absence or an Unpaid Leave of Absence in accordance with the provisions hereof.

 

  1.3.36

“Trading Day” means any date on which the applicable Stock Exchange is open for
the trading of Shares and on which Shares are actually traded.

 

  1.3.37

“Trust Fund” means one or more trust funds, as specified by the Committee, as
may be established by the Corporation or an Affiliate, as applicable, for the
purpose of funding awards of RSUs granted to Participants pursuant to the Plan.



--------------------------------------------------------------------------------

Encana Corporation   Page 9

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

  1.3.38

“Trustee” means such person or persons who is or are independent from and not
affiliated with the Corporation or an Affiliate as may from time to time be
appointed by the Corporation as trustee of the Trust Fund(s).

 

  1.3.39

“Unpaid Leave of Absence” means in respect of a Participant, a period of time
during which, pursuant to the Corporation Policies or Applicable Law, the
Participant is considered by the Corporation or an Affiliate, as applicable, to
be on an approved leave of absence and does not continue to receive his salary
from, or provide employment services to, the Corporation or an Affiliate, as
applicable, which, for the purposes of the Plan, shall be deemed to commence on
the 32nd day following the day on which the Participant commences such approved,
unpaid leave, as communicated in writing to the Participant by the Corporation
or an Affiliate, as applicable, in accordance with the Corporation Policies or
Applicable Law.

 

  1.3.40

“U.S. Participant” means a Participant who is a citizen or permanent resident of
the United States for purposes of the Code or a Participant for whom
compensation subject to deferral under this Plan would otherwise be subject to
United States federal income taxation under the Code.

 

  1.3.41

“Vested RSUs” has the meaning set out in Section 7.1.

 

  1.3.42

“Vested RSU Value” means with respect to each Vested RSU that is settled in
cash, as determined by the Committee, the Market Value determined as of the
applicable Vesting Date, and with respect to each Vested RSU is settled in
Shares, as determined by the Committee, means one Share for each whole Vested
RSU; provided that with respect to each Vested RSU that is settled in cash
where, for any reason, the Market Value determined as of the applicable Vesting
Date would be calculated using a Trading Day that is within a Blackout Period,
then the deemed Vesting Date solely for purposes of calculating the Vested RSU
Value shall be the sixth Trading Day immediately following the end of such
Blackout Period to permit the Vested RSU Value to be determined based on Trading
Days which occur immediately following the end of any such Blackout Period.

 

  1.3.43

“Vesting Date” means, in respect of a grant of RSUs, the date specified in the
Participant’s applicable Grant Agreement upon which the Participant’s RSUs shall
vest and become payable in accordance with Section 7, subject to the terms and
conditions of the Plan and the applicable Grant Agreement.

 

2.

CONSTRUCTION AND INTERPRETATION

 

  2.1

Gender, Singular, Plural. In the Plan, references to the masculine include the
feminine; and references to the singular shall include the plural and vice
versa, as the context shall require.



--------------------------------------------------------------------------------

Encana Corporation   Page 10

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

  2.2

Governing Law. The Plan shall be governed and interpreted in accordance with the
laws of the Province of Alberta and any actions, proceedings or claims
pertaining in any manner or respect to the Plan, including without limitation,
an applicable Grant Agreement or a RSU grant in respect thereof, shall be
commenced in the courts of the Province of Alberta.

 

  2.3

Severability. If any provision or part of the Plan is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

  2.4

Headings, Sections. Headings wherever used herein are for reference purposes
only and do not limit or extend the meaning of the provisions herein contained.
A reference to a section or schedule shall, except where expressly stated
otherwise, mean a section or schedule of the Plan, as applicable.

 

3.

EFFECTIVE DATE AND EMPLOYMENT RIGHTS

 

  3.1

Effective Date. The Corporation is establishing the Plan effective February 8,
2011.

 

  3.2

No Employment Rights. Nothing contained in the Plan shall be deemed to give any
person the right to be retained as an employee or an officer of the Corporation
or of an Affiliate. For greater certainty, a period of notice, if any, (whether
pursuant to statute or common law) or payment in lieu thereof, arising upon or
attributed to a Termination of Employment, whether wrongful or otherwise, shall
not be considered as extending the period of employment or the active service of
a Participant with the Corporation or an Affiliate beyond the Date Employment
Ceases.

 

4.

RSU GRANTS

 

  4.1

Annual Grant of RSUs. Each Participant may receive in respect of any calendar
year, a grant of RSUs in such number and subject to such terms and conditions as
the Committee may specify. Each RSU grant to a Participant shall be governed by
and subject to the terms and conditions of this Plan and the applicable Grant
Agreement.

 

  4.2

Grant Price. The applicable grant price for each RSU granted to a Participant
hereunder shall be fixed by the Committee effective as of the Grant Date, but
shall not be less than the Market Value on the applicable Stock Exchange.

 

  4.3

Grant Agreement. Each RSU grant and each Participant’s participation in the Plan
shall be evidenced by a Grant Agreement between the Corporation and the
Participant in the form approved by the Committee. The Grant Agreement shall
specify, at the time RSUs are granted to the Participant, the basis upon which
such RSUs will become Vested RSUs and valued, whether such RSUs (and Dividend
Equivalent RSUs relating thereto) are, upon becoming Vested RSUs pursuant to
Section 7, to be payable to the Participant on the Vesting Date in Canadian
currency or United States currency, and the applicable Stock



--------------------------------------------------------------------------------

Encana Corporation   Page 11

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

Exchange to be used to determine the Market Value of such RSUs, any other Share
price or other methodology used to determine the value of such RSUs, and the
applicable Vesting Date.

 

  4.4

RSUs. Subject to the terms and conditions of the Plan, and the applicable Grant
Agreement, each RSU will give a Participant the right to receive a payment in
cash or in Shares, as determined by the Committee, in an amount and on such date
or dates, including the Vesting Date, as may be determined in accordance with
the terms of the Plan and the applicable Grant Agreement. For greater certainty,
a Participant shall have no right to receive a cash payment or Shares with
respect to any RSUs that do not become Vested RSUs pursuant to Section 7, as
applicable. Further, unless otherwise expressly authorized by this Plan
(including, without limitation, Section 7) or the applicable Grant Agreement, a
Participant shall have no right to receive a cash payment or Shares if the
Participant is not actively employed by the Corporation or an Affiliate, as
applicable, on the Vesting Date.

 

  4.5

Other Terms and Conditions. Subject to the terms of the Plan, the Committee or
the Board may determine other terms or conditions of, or take actions relating
to, any RSUs, or any grant thereof, including:

 

  (a)

any additional conditions with respect to the vesting of RSUs, in whole or in
part, or the payment of cash or provision of Shares under the Plan;

 

  (b)

restrictions on the resale of Shares, including escrow arrangements;

 

  (c)

exercising such discretion as may be set out in the Plan or a particular Grant
Agreement; and

 

  (d)

any other terms and conditions the Committee may, in its discretion, determine,

which other terms or conditions shall be set out in the Grant Agreement.

Except as otherwise provided in Section 10.8, the Committee may, in its
discretion, after the Grant Date of a RSU, waive any term or condition in
respect of such RSU or determine that it has been satisfied.

 

  4.6

Payment Date. For greater certainty, and notwithstanding any other provision of
the Plan or an applicable Grant Agreement, no term or condition imposed under
this Plan or a Grant Agreement may have the effect of causing payment of the
value of a RSU to a Participant, or his legal representative, to occur after
December 31 of the third calendar year following the calendar year in which the
Grant Date occurs.

 

  4.7

No Certificates. No share or other certificates shall be issued with respect to
RSUs.



--------------------------------------------------------------------------------

Encana Corporation   Page 12

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

5.

ACCOUNTS, DIVIDEND EQUIVALENTS AND REORGANIZATION

 

  5.1

RSU Account. An account, called a “RSU Account”, shall be maintained by the
Corporation for each Participant and will be credited with such notional grants
of RSUs as may be received by a Participant from time to time pursuant to
Sections 4.1 and 5.2. For clarity, unless otherwise expressly authorized by this
Plan (including, without limitation, Section 7) or the applicable Grant
Agreement, the Participant shall have no entitlement or right to any RSUs
granted, credited to or recorded in the Participant’s RSU Account, whether
expressed in RSUs or dollar value form, prior to the Vesting Date if the
Participant is not actively employed by the Corporation or an Affiliate, as
applicable, on the Vesting Date.

 

  5.2

Dividend Equivalent RSUs. In the event cash dividends are paid by the
Corporation on the Shares, additional RSUs shall be credited to the
Participant’s RSU Account in accordance with this Section 5.2 (“Dividend
Equivalent RSUs”). The number of such Dividend Equivalent RSUs (including
fractional RSUs) and the date upon which such Dividend Equivalent RSUs are
credited to the Participant’s RSU Account shall be determined by the Corporation
in accordance with the applicable Grant Agreement. Except where provided
otherwise in a Grant Agreement, Dividend Equivalent RSUs shall vest and be paid
to the Participant at the same time as the RSUs to which they relate.

 

  5.3

Adjustments. In the event of any stock dividend, stock split, combination or
exchange of shares, capital reorganization, consolidation, spin-off or other
distribution (other than normal cash dividends) of Corporation assets to
shareholders, or any other similar changes affecting the Shares, proportionate
adjustments to reflect such change or changes may be made with respect to the
number of RSUs outstanding under the Plan, or securities into which the Shares
are changed or are convertible or exchangeable may be substituted for Shares
under this Plan, on a basis proportionate to the number of RSUs in the
Participant’s RSU Account on some other appropriate basis, all as determined by
the Board in its discretion.

 

6.

OPTIONAL FUNDING OF RSU AWARDS

 

  6.1

Contributions to Trust Fund. Except as otherwise provided in Section 10.8, the
Corporation may, in its sole discretion, from time to time, on its own behalf
and on behalf of such of its Affiliates as employ Participants, or any Affiliate
may, make contributions to one or more Trust Funds in such amounts and at such
times as may be specified by the Committee or the Board for the purpose of
funding, in whole or in part, awards of RSUs which become payable to
Participants pursuant to the Plan. For clarity, this Section 6 does not obligate
the Corporation or any Affiliate to create a Trust Fund, nor to make
contributions to a Trust Fund in any amounts or at all, nor does it require the
funding in whole or in part of any award of RSUs granted under this Plan.

 

  6.2

Share Purchases. Where applicable, any purchases of Shares by the Trustee or
otherwise pursuant to the Plan shall be made on the open market by a broker
designated by the Trustee who is independent of the Corporation in accordance
with Stock Exchange Rules and who is a member of the Stock Exchange.



--------------------------------------------------------------------------------

Encana Corporation   Page 13

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

Subject to the foregoing part of this Section 6.2, any such designation may be
changed from time to time. For clarity, this Section 6 does not obligate the
Corporation or any Affiliate to purchase shares for the purposes of funding or
settling, in whole or in part, awards of RSUs which may become payable to
Participants pursuant to the Plan.

 

7.

VESTING AND PAYMENT OF RSU AWARDS

 

  7.1

Vesting of RSUs. Subject to Sections 7.3, 7.4, and 7.5, RSUs shall become Vested
RSUs on the Vesting Date(s) set forth in the applicable Grant Agreement. Except
where the context requires otherwise, each RSU which vests pursuant to this
Section 7 shall be referred to for the purposes of the Plan and the applicable
Grant Agreement as a “Vested RSU”. RSUs which do not become Vested RSUs in
accordance with this Section 7 shall be forfeited by the Participant and the
Participant will have no further right, title or interest in such RSUs. In such
event, the Participant hereby waives any and all claims and/or rights to
compensation or damages in consequence of the Participant’s Termination of
Employment (whether lawfully or unlawfully, wrongful or otherwise) or otherwise
for any reason insofar as these rights arise or may arise from the Participant
ceasing to have rights to receive any cash payment or Shares in respect of RSUs
granted under the Plan or any applicable Grant Agreement pursuant to this
Section 7.

 

  7.2

Payment in Cash or Shares. Subject to Sections 7.3, 7.4 and 7.5, each
Participant shall be entitled to receive in cash or in Shares (or a combination
thereof), as determined by the Committee, a payment or settlement in Shares
equal to the Vested RSU Value in respect of each Vested RSU credited to the
Participant’s RSU Account on the applicable Vesting Date (rounded up to the
nearest whole number of RSUs) relating to a particular grant under Section 4.1,
as determined pursuant to Section 7.1. Except as otherwise provided in Sections
7.3, 7.4, 7.5 and 10.8 and/or the applicable Grant Agreement(s), the cash or
Shares in the amount determined pursuant to this Section 7.2 shall be paid or
distributed to the Participant or his legal representative, as applicable, as
soon as practicable following the applicable Vesting Date(s) set forth in the
applicable Grant Agreement(s) and, in any event, prior to December 31 of the
third calendar year following the calendar year in which the Grant Date occurs,
provided the Participant remains actively employed with the Corporation or an
Affiliate, as applicable, on each such date. Notwithstanding the foregoing or
any other provision of the Plan, in respect of each Vested RSU credited to the
Participant’s RSU Account on the applicable Vesting Date, the Committee shall
not settle in Shares any Vested RSUs for RSUs originally granted to the
Participant after May 2, 2017 unless all approvals of such RSUs and/or the
issuance of Shares in settlement of such RSUs, by shareholders or otherwise, as
are required under Applicable Laws, are received prior to the applicable Vesting
Date.

 

  7.3

Death, Retirement, Period of Absence or Unpaid Leave of Absence.

 

  7.3.1

Death. Unless otherwise determined by the Committee, in the event the
Participant ceases to be an employee of the Corporation or an Affiliate, as
applicable, by reason of the Participant’s death, the following shall apply:



--------------------------------------------------------------------------------

Encana Corporation   Page 14

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

  (a)

Where the Participant’s date of death occurs on a date that is prior to the date
the Participant attains the age of 60 years, then:

 

  (i)

All Vested RSUs credited to the Participant’s RSU Account as of the
Participant’s date of death, if any, if not already paid or distributed, shall
be paid or distributed to the Participant’s legal representative in accordance
with Section 7.2; and

 

  (ii)

Unless otherwise determined by the Committee, in the event of the Participant’s
death prior to the Vesting Date relating to a grant of RSUs under Section 4.1,
RSUs granted to the Participant prior to the Participant’s date of death shall
vest and become payable to the Participant’s legal representative on the
applicable Vesting Date in accordance with Section 7.2, in proportion to the
number of calendar months (rounded up to the nearest whole month) from the
applicable Grant Date to the Participant’s date of death.

 

  (b)

Where the Participant’s date of death occurs on a date following the date that
the Participant attains the age of 60 years, then:

 

  (i)

All Vested RSUs credited to the Participant’s RSU Account as of the
Participant’s date of death, if any, if not already paid or distributed, shall
be paid or distributed to the Participant’s legal representative in accordance
with Section 7.2;

 

  (ii)

Unless otherwise determined by the Committee, RSUs granted to the Participant
prior to the Participant’s date of death shall vest and become payable to the
Participant’s legal representative on the applicable Vesting Date in accordance
with Section 7.2.

 

  (c)

For clarity, no additional RSUs (whether pursuant to Section 4.1 or in the form
of Dividend Equivalent RSUs) shall be granted to the Participant following the
Participant’s date of death.

 

  7.3.2

Retirement. Unless otherwise determined by the Committee, in the event the
Participant ceases to be an employee of the Corporation or an Affiliate by
reason of the Participant’s Retirement, the following shall apply:

 

  (a)

Where the Participant’s Date of Retirement occurs on a date that is prior to the
date the Participant attains the age of 60 years, then:

 

  (i)

All Vested RSUs credited to the Participant’s RSU Account as of the
Participant’s Date of Retirement, if any, if not already paid or distributed,
shall be paid or distributed to the Participant in accordance with Section 7.2;
and

 

  (ii)

Unless otherwise determined by the Committee, in the event of the Participant’s
Retirement prior to the Vesting Date relating to a grant of RSUs under
Section 4.1, RSUs granted to the Participant prior the Participant’s Date of
Retirement shall vest and become



--------------------------------------------------------------------------------

Encana Corporation   Page 15

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

payable to the Participant on the applicable Vesting Date in accordance with
Section 7.2, in proportion to the number of calendar months (rounded up to the
nearest whole month) from the applicable Grant Date to the Participant’s Date of
Retirement.

 

  (b)

Where the Participant’s Date of Retirement occurs on a date that is on or after
the date the Participant attains the age of 60 years, then:

 

  (i)

All Vested RSUs credited to the Participant’s RSU Account as of the
Participant’s Date of Retirement, if any, if not already paid or distributed,
shall be paid or distributed to the Participant in accordance with Section 7.2;

 

  (ii)

Unless otherwise determined by the Committee, RSUs granted to the Participant
prior to the Participant’s Date of Retirement shall vest and become payable to
the Participant on the applicable Vesting Date in accordance with Section 7.2.

 

  (c)

For clarity, no additional RSUs (whether pursuant to Section 4.1 or in the form
of Dividend Equivalent RSUs) shall be granted to the Participant following his
Date of Retirement.

 

  7.3.3

Period of Absence. Subject to the provisions of Sections 7.3.1, 7.3.2 and 7.4
and unless otherwise determined by the Committee, in the event of a
Participant’s Period of Absence, RSUs credited to the Participant’s RSU Account
immediately prior to such Period of Absence (and any related Dividend Equivalent
RSUs) shall continue to become Vested RSUs in accordance with Section 7.1 and
the Participant shall be entitled to receive a payment relating to such Vested
RSUs determined in accordance with Section 7.2.

 

  7.3.4

Unpaid Leave of Absence. Unless otherwise determined by the Committee, in the
event of a Participant’s Unpaid Leave of Absence, RSUs shall not become Vested
RSUs during the Participant’s Unpaid Leave of Absence and the provisions of this
Section 7.3.4 shall be applicable. The Participant shall only become entitled to
have his RSUs become Vested RSUs on the date when the Participant’s Unpaid Leave
of Absence ends and the Participant returns to active employment with the
Corporation or an Affiliate. If the Participant does not return to active
employment with the Corporation or an Affiliate from the Unpaid Leave of
Absence, all unvested RSUs shall not vest and shall be forfeited and cancelled
and the Participant waives any and all right to compensation or damages in
consequence of the Participant ceasing to have rights or be entitled to receive
any cash or Shares under the Plan pursuant to this Section 7.3.4.
Notwithstanding anything contained herein to the contrary, in no event shall
this Section 7.3.4 cause a Section 409A Amount to be paid in a calendar year
later than the calendar year such Section 409A Amount would have been paid had
the Participant not been on an Unpaid Leave of Absence. For greater certainty,
and notwithstanding any other provision in the Plan or a Grant Agreement, in no
event shall this Section



--------------------------------------------------------------------------------

Encana Corporation   Page 16

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

7.3.4 cause a Section 409A Amount to be paid in a calendar year later than the
calendar year such Section 409A Amount would have been paid had the Participant
not been on an Unpaid Leave of Absence and instead such Section 409A Amount
shall either be forfeited or paid on or before December 31 of the calendar year
in which such amount would have been paid had the Participant not been on an
Unpaid Leave of Absence, as determined by the Committee.

 

  7.4

Termination of Employment. Unless otherwise determined by the Committee, a
Participant shall not be entitled to any further grant or vesting of RSUs and
the Participant shall not be entitled to any cash, Shares or other payment in
respect of any unvested RSUs following a Termination of Employment. Except as
otherwise provided in Section 7.5.2, RSUs (including any related Dividend
Equivalent RSUs) which do not vest in accordance with Section 7 prior to the
Date Employment Ceases shall be cancelled without payment. The Participant
waives any and all right to compensation or damages which may arise or may be
deemed to arise in consequence of the Participant’s Termination of Employment
(whether lawfully or unlawfully) or otherwise for any reason whatsoever insofar
as those rights arise or may arise from the Participant ceasing to have rights
or be entitled to receive any cash, Shares or other payment under the Plan
pursuant to this Section 7.4. Any Vested RSUs credited to a Participant’s RSU
Account as of the Date Employment Ceases shall be payable in accordance with
Section 7.2.

 

  7.5

Change in Control.

 

  7.5.1

RSUs granted prior to February 14, 2018. With respect to RSUs granted to the
Participant prior to February 14, 2018, notwithstanding any other provision of
the Plan, unless otherwise specified by the Board or the Committee with respect
to any portion of a RSU that does not constitute a Section 409A Amount, in the
event of a Change in Control:

 

  (a)

all such RSUs credited to the Participant’s RSU Account immediately prior to
such Change in Control shall become Vested RSUs immediately prior to the time of
such Change in Control;

 

  (b)

as soon as practicable, and in any event within 30 days, following a Change in
Control, (i) to the extent a Participant’s Vested RSUs are expressed in dollar
value form in the RSU Account, the Participant shall receive a cash payment
equal to such dollar value; and (ii) to the extent a Participant’s RSUs are
expressed in RSU form in the RSU Account, the Participant shall receive in cash
or in Shares (or a combination thereof), as may be determined by the Board or
the Committee, a payment equal to the number of Vested RSUs (including as
determined pursuant to Section 7.5.1(a)) credited to the Participant’s RSU
Account at the time of the Change in Control (rounded up to the nearest whole
number of Vested RSUs) multiplied by the price at which the Shares are valued
for the purpose of the transaction or series of transactions giving rise to the
Change in Control, or if there is no such transaction or transactions, the
simple average of the closing price per Share on the applicable Stock



--------------------------------------------------------------------------------

Encana Corporation   Page 17

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

Exchange on each day in the thirty day period ending on the date of the Change
in Control (as applicable, the “Change in Control Value”); and

 

  (c)

with respect to any Section 409A Amount (i) if the Change in Control constitutes
a change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation, as such
terms are used in Section 409A of the Code and related regulations (a “409A
Change of Control”), such Section 409A Amount shall be paid in accordance with
Section 7.5.1(b), and (ii) if the Change in Control does not constitute a 409A
Change of Control, such Section 409A Amount shall in all events be paid during
the calendar year or years in which such amount would have been paid had there
been no Change in Control.

 

  7.5.2

RSUs granted on or after February 14, 2018. The provisions of this Section 7.5.2
shall apply to RSUs granted to the Participant on or after February 14, 2018,
notwithstanding any other provision of the Plan.

 

  (a)

In the event of a Change in Control, all such RSUs credited to the Participant’s
RSU Account immediately prior to such Change in Control shall become Vested RSUs
immediately prior to the time of such Change in Control, except to the extent
that an award of RSUs meeting the requirements set out below in this
Section 7.5.2(a) (such award, a “Replacement Award”) is provided to the
Participant to replace such award of RSUs (each award of RSUs intended to be
replaced by a Replacement Award, a “Replaced Award”) effective on or immediately
after the time of such Change in Control. An award of RSUs shall meet the
requirements of this Section 7.5.2(a) (and hence qualify as a Replacement Award)
if (i) it has a value equal to the value of the Replaced Award as of the date of
the Change in Control determined with reference to the Change in Control Value
of the RSUs comprising the Replaced Award and the fair market value of the
securities underlying the Replacement Award, (ii) it relates to publicly traded
equity securities of the Corporation, the entity surviving the Corporation
following the Change in Control or the parent company of such surviving entity,
(iii) it contains terms relating to vesting that are substantially identical to
those of the Replaced Award, and (iv) its other terms and conditions are not
less favorable to the Participant than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control) as of the date of the Change in Control. Without limiting the
generality of the foregoing, a Replacement Award may take the form of a
continuation of the applicable Replaced Award if the requirements of the
preceding sentence are satisfied. If a Replacement Award is granted, the
Replaced Award shall not immediately vest upon the Change in Control giving rise
to the replacement. The determination whether the conditions of this
Section 7.5.2(a) are satisfied shall be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion. All RSUs that
become vested RSUs pursuant to this Section 7.5.2(a) shall be paid in accordance
with Sections 7.5.1(b) or 7.5.1(c), as applicable.



--------------------------------------------------------------------------------

Encana Corporation   Page 18

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

  (b)

Notwithstanding any other provision of this Plan to the contrary, upon the
Participant’s Termination of Employment by the Corporation or an Affiliate, as
applicable, without CIC Cause, or by the Participant for Good Reason, within the
Specified Period following a Change in Control, all Replacement Awards held by
such Participant shall vest in full and be paid as soon as practicable, and in
any event within 30 days, following such Termination of Employment; provided
that if the Replacement Award is a Section 409A Amount, and the Change in
Control is not a 409A Change in Control, then such Replacement Award shall in
all events be paid during the calendar year or years in which it would have been
paid had there been no Change in Control.

 

8.

CURRENCY

 

    8.1

Currency. Except where expressly provided otherwise, all references in the Plan
to currency refer to lawful Canadian currency.

 

9.

SHAREHOLDER RIGHTS

 

    9.1

No Rights to Shares. RSUs are not Shares and neither the grant of RSUs nor the
fact that Shares may be acquired by, or provided from, a Trust Fund or otherwise
in satisfaction of Vested RSUs will entitle a Participant to any shareholder
rights, including, without limitation, voting rights, dividend entitlement or
rights on liquidation.

 

10.

ADMINISTRATION

 

  10.1

Committee. Unless otherwise determined by the Board, or as specified in
Section 10.6, the Plan shall be administered by the Committee.

 

  10.2

Compliance with Laws and Policies. The Corporation’s issuance of any RSUs and
its obligation to make any payments or discretion to provide any Shares
hereunder is subject to compliance with Applicable Law. Each Participant shall
acknowledge and agree (and shall be conclusively deemed to have so acknowledged
and agreed by participating in the Plan) that the Participant will, at all
times, act in strict compliance with Applicable Law and all other laws and any
policies of the Corporation applicable to the Participant in connection with the
Plan including, without limitation, furnishing to the Corporation all
information and undertakings as may be required to permit compliance with
Applicable Law. Such laws, regulations, rules and policies shall include,
without limitation, those governing “insiders” or “reporting issuers” as those
terms are construed for the purposes of applicable securities laws, regulations
and rules.

 

  10.3

Delegation. The Committee may also delegate to any director, officer or employee
of the Corporation such duties and powers relating to the Plan or in respect of
an applicable Grant Agreement as it may see fit.



--------------------------------------------------------------------------------

Encana Corporation   Page 19

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

  10.4

Withholdings. Notwithstanding any other provision in this Plan, to ensure that
the Corporation, an Affiliate or a Trust Fund, as applicable, will be able to
comply with the applicable provisions of any federal, provincial, state or local
law relating to the withholding of tax or other required deductions, including
on the amount, if any, includable in the income of a Participant, the
Corporation, or an Affiliate, shall withhold or cause to be withheld from any
amount payable to a Participant, either under this Plan, or otherwise, such
amount, or may require the sale of such number of Shares by the Trustee, as may
be necessary to permit the Corporation, the Affiliate or a Trust Fund, as
applicable, to so comply.

 

  10.5

No Additional Rights. Neither designation of an employee as a Participant nor
the grant of any RSUs to any Participant at any time entitles any person to the
grant, or any additional grant, as the case may be, of any RSUs under the Plan.

 

  10.6

Amendment, Termination. The Plan may be amended or terminated at any time by the
Board in whole or in part. No amendment of the Plan shall, without the consent
of the Participants affected by the amendment, or unless required by Applicable
Law, adversely affect the rights accrued to such Participants with respect to
RSUs granted prior to the date of the amendment. Notwithstanding any provision
in the Plan to the contrary, the Plan may be amended to prevent any adverse tax
results under Section 409A of the Code.

 

  10.7

Administration Costs. The Corporation will be responsible for all costs relating
to the administration of the Plan. For greater certainty and unless otherwise
determined by the Committee, a Participant shall be responsible for brokerage
fees and other administration or transaction costs relating to the transfer,
sale or other disposition of Shares on behalf of the Participant that have been
previously distributed to or provided to the Participant pursuant to the Plan.

 

  10.8

Section 409A.

 

  10.8.1

Section 409A Amounts. To the extent applicable to any Section 409A Amount, it is
intended that the Plan and any Grant Agreement or other agreement that amends or
otherwise affects such Section 409A Amount will comply with Section 409A of the
Code and any regulations and guidance issued thereunder, and the Plan and any
such Grant Agreement or other agreement shall be interpreted accordingly. The
provisions of this Section 10.8 shall apply to any Section 409A Amount
notwithstanding anything in the Plan or a Grant Agreement to the contrary. In no
event shall a Section 409A Amount be distributed at a time or pursuant to an
event that is not specified in Section 409A(a)(2) of the Code.

 

  10.8.2

Retirement or Termination of Employment. The Plan does not provide for payment
to occur upon (or on a specified date or within a specified period following) a
Termination of Employment or Retirement; however, to the extent any Grant
Agreement or other agreement provides that any Section 409A Amount is to be
distributed upon (or on a specified date or within a specified period following)
the date of a U.S. Participant’s Termination of Employment or Retirement, such
U.S. Participant shall be deemed to have experienced a Termination of Employment
or Retirement



--------------------------------------------------------------------------------

Encana Corporation   Page 20

Restricted Share Unit Plan for Employees

  (Established with effect from February 8, 2011, and reflective of amendments
as of February 24, 2015, February 22, 2016 and February 14, 2018)

 

 

when (and only when) a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) has occurred.

 

  10.8.3

Specified Employees. If a U.S. Participant is a “specified employee” for
purposes of Section 409A of the Code, no payment, distribution or other benefit
provided pursuant to a Section 409A Amount that is required to be delayed to
comply with Section 409A(a)(2)(B)(i) of the Code shall be provided before the
date that is six months after the date of such separation from service (or, if
earlier than the end of such six-month period, the date of death of the
Participant). Any payment, distribution or other benefit that is delayed
pursuant to the prior sentence shall be paid on the first Business Day following
the six-month anniversary of the Participant’s separation from service or date
of death, as the case may be.

 

  10.8.4

Time of Payment. In no event shall a Participant be entitled to designate the
taxable year in which any Section 409A Amount is to be paid. Except with respect
to payments following a Change in Control pursuant to Section 7.5.3, Shares or
cash to be paid in respect of any Section 409A Amount pursuant to Vested RSUs
shall in all events be paid within the calendar year in which the applicable
Vesting Date set forth in the applicable Grant Agreement(s) occurs, which for
purposes of Section 409A Amounts shall always be defined as occurring within a
single calendar year. Payments with respect to Dividend Equivalent RSUs shall be
paid at the same time as the RSU to which such Dividend Equivalent RSU relates.

 

  10.8.5

No Acceleration of Payments. In no event shall a change in a period of grant, a
waiver, amendment, or other modification of any terms or conditions of a RSU or
any determination by the Committee or the Board, as applicable in each case,
that occurs after the Grant Date cause any Section 409A amount to be paid in a
calendar year that is different than the calendar year in which payment would
have occurred but for such change to the period of grant, waiver, amendment,
modification, exercise of discretion, or determination.

 

  10.8.6

Trusts. Notwithstanding Section 6.1 hereof, no funds with respect to any
Section 409A Amount shall be set aside in a trust located outside the United
States or in any other trust or arrangement described under Section 409A(b)(1)
of the Code.

 

11.

ASSIGNMENT

 

  11.1

Assignment. The assignment or transfer of the RSUs, or any other benefits under
this Plan, shall not be permitted other than by operation of law.

* * * *